Citation Nr: 1121520	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-31 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for the period prior to April 30, 2009, and since July 1, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for entitlement to service connection for PTSD. 

In October 2006, the Veteran was granted service connection for PTSD at 30 percent evaluation, effective March 20, 2006.  The Veteran timely appealed.  The Veteran submitted a claim for temporary total disability in June 2009.  In December 2009, the RO granted the Veteran's claim assigning a temporary evaluation of 100 percent, effective April 30, 2009, based on evidence of hospitalization for over twenty one days.  However, the RO also determined a 30 percent evaluation would resume on July 1, 2009.  Because the increase in the rating of the Veteran's PTSD disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development action is required before appellate review of the file can proceed.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010)

As noted, the Veteran seeks entitlement to a rating in excess of 30 percent evaluation prior to April 30, 2009, and since July 1, 2009 for PTSD.  The Veteran and his representative contend that his disorder is currently more severe than that contemplated by his current rating scheme.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Board notes the most recent VA PTSD examination took place in July 2009; it almost two years since his last VA examination.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The Board also notes that the record suggests that there may be outstanding medical records that have not been associated with the claimed file.  It appears the Veteran's treatment records from the VA since June 2009 and private records since December 2009 are absent from the record.  Therefore, all outstanding treatment records (VA and private) should be requested and obtained if available.  

The case is accordingly remanded to the RO so that the Veteran may be afforded VA examinations and so that the RO may obtain the Veteran's VA and private treatment records, if any, that were not previously considered.

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED to the AMC for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records since June 2009.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. The Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's PTSD produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the PTSD.

2.	Thereafter, the AMC should readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


